DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because claim 17 cannot depend on a canceled claimed.  See MPEP § 608.01(n).  Accordingly, the claim 17  has been further treated on the merits for the examination purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (US 2007/0015611) in view of Tomlin et al. (US 2014/0115759).
   Regarding claims 1, 19-22, Noble discloses an apparatus (fig. 2a), comprising: a housing (fig. 2a); and activate an alarm when the tilt of the apparatus exceeds a tilt threshold (if the magnitude of tilt in any direction exceeds the adjustable magnitude threshold, then a visible and/or audible alarm in page 4, [0034]). Claim 19, wherein the tilt threshold is configurable via the computing device and a user interface on the apparatus (page 4, [0034-0036]).
   Noble discloses all the limitations set forth above but fails to explicitly disclose a clip attached to the housing, configured to attach the apparatus to a facemask of a helmet;  a position sensor, configured to sense a tilt of the apparatus, continually, while the apparatus is activated; and a computing device, configured to: retrieve the tilt of the apparatus from the position sensor, repeatedly, while the apparatus is activated; wherein the tilt threshold is configurable via the computing device and a user interface on the apparatus, wherein the user interface is configured to receive a user input to notify the apparatus to configure the tilt threshold, and wherein the computing device is configured to: receive the user input from the user interface; and set the tilt threshold of the apparatus, in response to receiving the user input, by retrieving the tilt of the apparatus immediately after the user input is received by the computing device.
  However, Tomlin discloses a clip attached to the housing, configured to attach the apparatus to a facemask of a helmet (fig. 1; page 3, [0030]);  a position sensor, configured to sense a tilt of the apparatus, continually, while the apparatus is activated (page 3, [0039]); and a computing device (processor 57), configured to: retrieve the tilt of the apparatus from the position sensor (page 3, [0035]), repeatedly, while the apparatus is activated (page 3, [0035]); wherein the tilt threshold is configurable via the computing device and a user interface (switch 61) on the apparatus (page 3, [0035-0037]), wherein the user interface (switch 61) is configured to receive a user input to notify the apparatus to configure the tilt threshold (page 3, [0035-0037]) and wherein the computing device is configured to: receive the user input from the user interface (page 3, [0035]); and set the tilt threshold of the apparatus, in response to receiving the user input (page 3, [0035]), by retrieving the tilt of the apparatus immediately after the user input is received by the computing device (page 3, [0035-0037]).

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Tomlin within the system of Noble in order to produce a signal that indicates that the helmet is in an unsafe position thereby improving the reliability of the system. 

 Regarding claim 5, Noble and Tomlin disclose all the limitations set forth in claim 1 and Tomlin further discloses a light-emitting diode (LED), and wherein, in the activation of the alarm, the computing device is configured to activate the LED to output a visible light signal (page 3, [0041]).
Regarding claim 6, Noble discloses a speaker, and wherein, in the activation of the alarm, the computing device is configured to activate the speaker to output an audible sound (fig. 4; page 8, [0062]).
Regarding claim 7, Noble discloses a vibrator, and wherein, in the activation of the alarm, the computing device is configured to activate the vibrator to output a perceivable vibration signal (page 8, [0062-0063)).
Regarding claim 8, Noble discloses a buzzer, and wherein, in the activation of the alarm, the computing device is configured to activate the buzzer to output a perceivable warning signal (page 6, [0051]).
Regarding claim 9, Noble discloses a first light-emitting diode (LED) and a second LED, and wherein, in the activation of the alarm, the computing device is configured to activate the first LED and the second LED to output respective visible light signals on different sides of the apparatus (page 4, [0039-0040])).
Regarding claim 10, Noble discloses wherein the position sensor includes a gyroscope configured to sense pitch, roll, and yaw of the apparatus (pitch, roll and yaw inherently included in the gyroscope) (page 1, [0006]).
Regarding claim 11, Noble and Tomlin disclose all the limitations set forth in claim 1 and Tomlin further discloses wherein the position sensor includes a magnetometer (wire in page 2, [0030]).
Regarding claim 12, Noble discloses wherein the position sensor includes an accelerometer (page 1, [0005]).
Regarding claim 13, Noble discloses wherein the position sensor includes a multi-axis accelerometer (page 1, [0005]).
Regarding claim 14, Noble discloses wherein the position sensor includes an accelerometer (page 1, [0005]).
Regarding claim 15, Noble discloses wherein the computing device is configured to activate the alarm when the tilt of the apparatus exceeds the tilt threshold over a certain duration of time (page 4, [0034]).
Regarding claim 16, Noble discloses wherein the certain duration of time is configurable via the computing device and a user interface on the apparatus (page 4, [0034-0036)).
Regarding claim 17, Noble discloses wherein the computing device is configured to activate the alarm when the tilt of the apparatus exceeds the tilt threshold over a certain amount of time, and wherein the certain amount of time is configurable via the computing device and the user interface (page 4, [0034- 0036]).
Regarding claim 18, Noble and Tomlin disclose all the limitations set forth in claim 1 and Tomlin further discloses a wireless transceiver, configured to: communicate with other devices over a network; and communicate information sensed by the position sensor (page 3, [0039-0040]).

        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (US
2007/0015611) in view of Tomlin (US 2014/0115759) as applied to claim 1 above, and further in view of Dixon (US 2019/0037956).
   Regarding claim 4, Noble and Tomlin disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the clip is configured to attach to a cage of a facemask.
 However, Dixon discloses wherein the clip is configured to attach to a cage of a facemask (fig. 4-fig. 5). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Dixon within the system of Noble and Tomlin  in order to reduce the possibility of injury to the head of the user thereby maximizing the safety of the system.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  For at least the above reason, the rejection of the claims is sustained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





                                                                      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts et al. (US 10,751,592) discloses peripheral…………system.
Vaccari et al. (US 8,382,685) discloses electronic……….helmets.
Wink (US 2020/0207249) discloses tip over………vehicles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
June 21, 2022

                                                                                  /DANIEL PREVIL/                                                                                  Primary Examiner, Art Unit 2684